Citation Nr: 1045386	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to September 
1967.  Service in the Republic of Vietnam is indicated by the 
evidence of record. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota. 

Previously, the Veteran had perfected a timely appeal with 
respect to the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  This claim, however, was 
granted in full by the RO in a March 2009 rating decision.  While 
the Veteran indicated his disagreement with the rating initially 
assigned to this now service-connected disability in May 2009, he 
failed to perfect his appeal with the timely submission of a VA 
Form 9 or its equivalent after receipt of statement of the case 
later in May 2009.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice 
of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Thus, no issue pertaining to the Veteran's PTSD is 
currently before the Board.  

Further, following the issuance of the March 2009 supplemental 
statement of the case (SSOC), additional VA treatment records 
were associated with the Veteran's claims folder.  The record 
does not indicate that this evidence has been considered by the 
RO in connection with the Veteran's service connection claims, 
and a waiver of initial RO consideration is not currently of 
record.  However, these VA treatment records are not pertinent to 
the Veteran's claims as they do not discuss his hearing loss 
disability or tinnitus.  Therefore, a waiver of initial 
consideration by the agency of original jurisdiction-or a remand 
to accord the agency of original jurisdiction an opportunity to 
readjudicate the service connection claims on appeal in light of 
this additional evidence-is not necessary.  See 38 C.F.R. 
§ 20.1304 (2010).  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown during 
active duty or until many years thereafter and has not been found 
to be related to such service, to include noise exposure therein.  

2.  Tinnitus was not shown during active duty or until many years 
thereafter and has not been found to be related to such service, 
to include noise exposure therein.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service and may not be so presumed. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims adjudicated herein.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court in Dingess held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in November 2005.  This letter informed the Veteran of 
what evidence was required to substantiate his service connection 
claims and of his and VA's respective duties for obtaining 
evidence. 

With respect to the notice requirements set forth in Dingess and 
the Veteran's service connection claims, elements (1) and (2), 
veteran status and existence of a disability, are not at issue.  
These notice elements have been rendered moot via the Board's 
denial of the service connection claims on appeal.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date were 
not assigned.  The Veteran's claim of entitlement to service 
connection for tinnitus and a hearing loss disability are being 
denied based on element (3), a connection between the Veteran's 
service and the claimed disabilities.  As explained above, he has 
received proper VCAA notice as to his obligations and those of 
VA, with respect to this crucial element in the above-mentioned 
VCAA letter that informed him of what the evidence must show.   
In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that further 
assistance would aid in substantiating such claims.  In 
particular, the record contains the Veteran's service treatment 
records, VA outpatient medical records, statements from the 
Veteran, and a VA examination report.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in January 2006.  The 
report of this examination reflects that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Supporting rationale was 
also provided for the opinion proffered.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The Board therefore concludes that the examination 
is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 
(2010).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has declined to exercise 
his option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

II.  Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service. 
See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria. Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385 (2010).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service. See 38 U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA 
Under Secretary for Health letter dated October 4, 1995 [it is 
appropriate for VA to consider sensorineural hearing loss as an 
organic disease of the nervous system and, therefore, a 
presumptive disability].

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim. 
There must be competent medical evidence, unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence. See 38 C.F.R. § 3.303(b) (2010).

With respect to the first Hickson element, in this case it is 
undisputed that the Veteran has bilateral hearing loss 
"disability" as defined by 38 C.F.R. § 3.385.  See the January 
2006 VA examination.  The Veteran has also been diagnosed with 
tinnitus.  Id.  Evidence of a current disability has therefore 
been demonstrated for both claims. 

With respect to the second Hickson element, the Veteran has 
stated that while in Vietnam, he was stationed with an artillery 
unit and suffered continuous acoustic trauma due to the artillery 
unit firing "two rounds every 20 minutes."  See a November 2005 
statement.  The Veteran's service personnel records indicate that 
he was stationed in Vietnam from October 1966 to September 1967 
with service in a signal battalion as a lineman.  Based on the 
Veteran's competent and credible statements of in-service 
acoustic trauma, the Board finds that an in-service injury has 
been demonstrated. 

With respect to the third Hickson element, the Veteran was 
provided with a VA examination in January 2006.  After reviewing 
the Veteran's claims folder and examining the Veteran, the VA 
examiner observed that that the Veteran had "normal hearing at 
the time of discharge" and he did not seek treatment during 
service for hearing loss or tinnitus.  The examiner also noted 
that the Veteran "has had a number of noisy occupational 
settings with some use of ear protection."  [The Veteran 
reported a history of noise exposure due to farming for 7-8 years 
after discharge from service.]  As a result, the examiner 
concluded that the Veteran's "hearing loss and tinnitus are not 
caused by or the result of military duty and [are] more likely 
related to civilian noise exposure."  There are no other 
competent opinions of record. 

To the extent that the Veteran contends that a medical 
relationship exists between his hearing loss disability and 
service, and his tinnitus and service, any such statements 
offered in support of his claim do not constitute competent 
evidence and are not probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Specifically, 
the evidence of record does not indicate that the Veteran has the 
necessary medical experience or training to opine on complex 
medical questions such as the etiology of his tinnitus or hearing 
loss disability. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, the first competent evidence of a 
bilateral hearing loss disability or tinnitus comes from the 
January 2006 VA examination, nearly forty years after the Veteran 
left military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  See also Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) [there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  

Such evidence is lacking in this case.  While the Veteran is 
competent to report observation of decreased hearing ability 
since service, the Board finds that such assertions are less than 
credible.  In this regard, while the Board acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions, in and of itself, does not render his statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  As noted 
above, there have been no subjective complaints or objective 
findings of tinnitus or a hearing loss disability for nearly four 
decades after the Veteran separated from service.  [The Veteran 
did not file a claim for service connection for hearing loss and 
tinnitus until October 2005, almost four decades after his 
discharge from service.]  Also, a medical professional has 
determined that the Veteran's post-service occupational noise 
exposure caused his hearing and tinnitus problems.  In view of 
the foregoing, the Board finds that continuity of symptomatology 
after service has therefore not been demonstrated competent 
medical nor credible lay evidence.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus, as Hickson 
element (3) has not been met.  The benefits sought on appeal are 
accordingly denied.  


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


